PER CURIAM:
Upon stipulation to the effect that damages to claimant’s truck in the amount of $228.56 were caused when said vehicle struck a piece of metal protruding from a bridge owned and maintained by respondent, which bridge is a part of Route 16 between Ellenboro, West Virginia, and Harrisville, West Virginia; and to the effect that negligence on the part of the respondent was the proximate cause of said damage, the Court *282finds the respondent liable, and hereby makes an award to the claimant in the above-stated amount.
Award of $228.56.